

117 SRES 223 ATS: Congratulating the city of Columbia Heights, Minnesota, on its 100th anniversary.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 223IN THE SENATE OF THE UNITED STATESMay 18, 2021Ms. Smith (for herself and Ms. Klobuchar) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the city of Columbia Heights, Minnesota, on its 100th anniversary.Whereas the city of Columbia Heights is a first-ring suburb of Minneapolis situated in the southern part of Anoka County; Whereas Columbia Heights was established as a village in 1898 and incorporated as a city in 1921;Whereas Columbia Heights is now home to a diverse population, which brings together cultures from all across the world;Whereas Columbia Heights was designated in 2006 by community stakeholders and city officials as the City of Peace; Whereas Columbia Heights is a city that embraces ethnic and cultural differences so that all its citizens may live in peace;Whereas Columbia Heights was named an All-America City recipient in 2016;Whereas Columbia Heights prides itself in being a place where families can thrive;Whereas Columbia Heights has a small-town feel while still striving towards the goals of a big city; and Whereas, on July 21, 2021, the Columbia Heights will celebrate 100 years of incorporation: Now, therefore, be itThat the Senate congratulates Columbia Heights, Minnesota on its 100th anniversary.